 ANDREWS COMPANY11it does not permit a 30-day escape period for (1) employees who be-come members of the Intervenor after the contract became effective or(2) employees who were members of the Intervenor when the contractbecame effective.The contract contains the following union-security provisions :All employees who, on May 16, 1950, are members of the Unionin good standing in accordance with its constitution and by-laws,and all employees who voluntarily become members after thatdate, shall, as a condition of employment, maintain their member-ship in the Union through the prompt payment of dues, for theduration of this contract.We find this contention without merit.The contract does not re-quire any employees tobecomemembers of the Intervenor.'Forreasons set forth in theCharles A. Krausecase," the fact that the con-tract contains no 30-day escape clause for old employees who weremembers on the effective date of the maintenance-of-membershipclause is not material to the validity of the contract as a bar.We findthat the existing contract between the Employer and the Intervenoris a bar to the petition herein.Accordingly, we shall dismiss thepetition.OrderIT IS HEREBY ORDEREDthat the petition filed by United Gas, Cokeand Chemical Workers of America, CIO, be, and it herebyis,dis-missed.MEMBER HOUSTON took no part in the consideration of the aboveDecision and Order.7Southland Paper Mills,Inc.,97 NLRB 896.8Charles A. Krause MillingCo., 97 NLRB 536.ANDREWS COMPANYandINTERNATIONAL ASSOCIATION OF MACHINISTS,AFL,PETITIONER.Case No. 19-RC--1611.February 7, 1952Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Charles M. Paschal,Jr., hearing officer.The hearing officer's rulings made at the hearingare free from prejudicial error and are hereby affirmed.-Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Members Houston, Murdock, and Styles].98 NLRB No. 16. 12DECISIONS OF NATIONAL LABOR RELATIONS BOARDUpon the entire record in this case, the Board finds :1.The Employeris engagedin commerce within the meaning ofthe Act.2.The labor organization involvedclaimsto represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9 (c) (1) and Section 2 (6) and (7) of the Act.4.The Petitioner seeks to represent a unit 1 composed of all pro-duction and maintenance employees and shipping and receiving em-ployees at the Employer's bearing shop plant in Spartanburg, SouthCarolina, excluding all office, clerical, professional, and technicalemployees, guards or watchmen, salesmen, all employees employedon a retainer basis, all supervisors as defined in the Act, and all em-ployees employed at the Employer's reed and textile specialty shop.In the alternative, if the Board finds such a single-plant unit in-appropriate, the Petitioner is willing to represent a two-plant unitconsisting of the bearing shop plant and the reed and textile specialtyshop.The Employer contends in its brief that only a unit embracingboth plants is appropriate.There is no history of collectivebargaining affecting the employees involved herein.As indicated above, the Employer has two manufacturing plantswhich are located about 100 feet apart in Spartanburg, South Carolina.One plant, herein called the bearing plant, is engaged primarily inthe production of ball bearings.The other plant, herein called thereed" shop, producesreedsand othertextile accessories 2The Employer maintainsat the bearing plant whereall personnelmatters are handled.A single payroll and other rec-ords arekept at this office for both plants.All employees have thesame generalworking conditions and enjoy similar benefits.Althougheach plant has its own departmental foremen, they are responsibleto the Employer'smanager,assistantmanager,and superintendent,who have over-all supervision of both plants.Part of the reed shop and a separate warehouse are used for thestorage of materialsfor all operations of the Employer 3 Both plantsare alsoserved by the high pressure boiler in another building ofthe Employer which supplies heat and power.The makingof boxesin which all of the Employer's finishedproductsare packaged takesplace in the reed shop, while the shipment of these products is theresponsibility of the shipping and receiving department in the bearing1The description of the unit sought by the Petitioner appears asamendedat thehearing.2At the time of the hearing in this case, the Employer was negotiatingthe sale of thereed shopand- was contemplating an additionto the bearing plant to housethe functionscarried on in-the reed shop.sHowever,some sectionsof thewarehouseare rented to anothercompany. ANDREWS COMPANY13plant.Most of the welding jobs andthe othermachine work forbothplants are done at the bearing plant.The reedshop in turnperforms certain processes such as soldering on some of the itemsproduced in the bearing plant.There is considerable interchangeof maintenance men and laborers who work wherever they are needed.In view of the foregoing,particularly the integration of operations,close proximity of both plants,centralized administration,commonsupervision,and the community of employee interests,we find thata unit covering both plants and the boiler building is appropriate'As we are administratively satisfiedthat thePetitioner has an ade-quate showing of interestin thebroader unit which it is willing torepresent,we shall not dismiss the petition but shall direct an electionin this unit.There remains for consideration the unit placement of certainindividuals whom the Employer would include and the Petitionerwould exclude.Betty Lawrence:bThis employee,a stenographerin theEmployer'soffice, also spends 2 or 3 hours a day in the receiving and shippingdepartment making out express and freight receipts.As she worksregularly in the capacity of a part-time plant clericalwhich is withinthe ambit of the unit,Betty Lawrence is entitled to representation asto such work,although she devotes the greater part of her day tooffice clerical duties."Accordingly,we shall include her in the unit.7Jack Lussardi,a pensioner, is regularlypaid by the Employerwhether he works or not.As a "privileged character"he may stayhome at any time if he so chooses.And althoughhe performs somespecific tasks upon the request of the manager, he is generally free towork or "sit outside in the shade"all day.As it is clearthatLussardidoes not have a substantial interest in the conditions of employmentwithin the unit,we shall exclude him .8J.R. HarrisonandL. D. Proffitt:Harrison,who also has a jobwith another employer,maintains the Employer'sboilers wheneversuch work is required.Similarly, Proffitt is called in periodically todirect a crew of the Employer's laborers in special construction and4Phillips-Jones Corporation,96 NLRB 153;Pine HallBrick and Pipe Company,93 NLRB362;Hass WholesaleInc,92 NLRB 408.There are no employeesattached to the warehouse6The Employer's brief refers to one EdnaMcCraw instead of Betty Lawrence. It isclearfrom the job description contained in the record and the brief that thissubstitutionof names is the result of an inadvertence on the part of the Employer.The record showsthat one EdnaMcCraw isan office employeeand therefore is excluded,in any event, fromthe unit.6WWEZRadio,Inc.,91 NLRB 1518;Harms Hosiery Co , Inc ,91 NLRB 330.°We also findin view of the fact that she worksa substantial number of hours eachweek in the appropriate unit that she has a sufficient interest in the terms and conditionsof employment within the unit to entitle her tovote.The Ocala Star Banner,95 NLRB 569.8Jasper Wood Products Company,Inc.,66 NLRB 333. Cf.AcmeLumber and Supply Co.,79 NLRB 429. 14DECISIONS OF NATIONALLABOR RELATIONS BOARDbuilding maintenance jobs.The Petitioner contends that Harrisonand Proffitt, who are both paid on a retainer basis, are independentcontractors and that the latter should, in any event, be excluded fromthe unit as a supervisor.As the record is not clear whether they areindependent contractors or whether Proffitt is a supervisor, we shallpermit Harrison and Proffitt to vote subject to challenge.We find that the following employees constitute a unit appropriatefor the purpose of collective bargaining within the meaning of Section9 (c) of the Act :All production and maintenance employees" and shipping and re-ceiving employees, including part-time plant clerical employees 10 atthe Employer's bearing shop, and reed and textile specialty shop and.the boiler building in Spartanburg, South Carolina, but excludingall office, clerical, professional, technical employees, salesmen, guards,and all supervisors 11 as defined in the Act.[Text of Direction of Election omitted from publication in thisvolume.]9 See discussion,supra,as to J. R. Harrison and L.D. Proffitt.10Betty Lawrence.11The parties agree,and we find, that the departmental foremen in both plants aresupervisors.They are therefore excluded from the unit.UNITED STATESWAREHOUSE COMPANYandINTERNATIONAL BROTHER-HOOD OF FIREMEN AND OILERS,LOCAL 32, AFL,PETITIONER.CaseNo. 7-RC-1515.February 8,1952Decision and OrderUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before William M. Otter, hearingofficer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman Herzog and Members Murdock and Styles].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within themeaning ofthe Act.2.The labor organizations involved claim to represent employeesof the Employer.3.No question affecting commerce exists concerning the represen-tation of employees of the Employer within the meaning of Section,t(c) (1) and Section 2 (6) and (7) of the Act, for the followingreasons:98 NLRB No. 9.